COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00424-CV


Ronald G. Becker and Harold Scott         §    From the 415th District Court
Perdue

                                          §    of Parker County (CV-13-1712)
v.

                                          §    May 8, 2014
BFE Development Corp. d/b/a BFE
Water Company; and Richard
Bourland                                  §    Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Ronald G. Becker and Harold Scott

Perdue shall pay all costs of this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS

                                              /s/ Lee Gabriel
                                       By _________________________________
                                          Justice Lee Gabriel